Citation Nr: 1454606	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hearing loss of the left ear. 

2. Entitlement to service connection for residuals of a nose injury. 


REPRESENTATION

Veteran represented by:	John Dorrity, Agent 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the benefits currently sought on appeal. 

The Veteran provided testimony before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing has been associated with the Veteran's electronic file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a nose injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left ear hearing loss had its onset in service. 


CONCLUSION OF LAW

Hearing loss of the left ear is related to service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Veteran was afforded a VA examination in December 2010.  The examination report revealed that the Veteran had a hearing loss disability of the right ear but not of the left ear.  The Veteran reported noise exposure in service and the examiner opined that the Veteran's hearing loss disability of the right ear was related to service.  In an April 2011 rating decision, the RO conceded that the Veteran was exposed to acoustic trauma in service and granted service connection for hearing loss of the right ear.  Hearing loss of the left ear was denied as the Veteran did not have a current hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385.  

During the October 2014 Board hearing, the Veteran testified that he was exposed to acoustic trauma in service due to sleeping near loud devices.  The Veteran further testified that he began noticing some problems associated with his hearing while on active duty.  The Board finds that the Veteran is competent and credible to discuss the symptoms he experienced while in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran testified that his hearing loss of the left ear had worsened since the December 2010 VA examination. 

Subsequent to the Board hearing, the Veteran submitted a private audiology examination report dated October 2014.  The private examiner diagnosed the Veteran with mild sensorineural hearing loss of the left ear.  The examination report revealed a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385 as the Veteran's auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater.  As such, the Veteran has a current hearing loss disability of the left ear.  38 C.F.R. § 3.385 (2014).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).        

The private examiner opined that the Veteran's hearing loss was due to his military experience.  The Board finds the October 2014 private examination report to be probative as the examiner conducted an appropriate evaluation of the Veteran and considered his competent and credible lay statements regarding noise exposure in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the Veteran's competent and credible statements regarding acoustic trauma in service, service treatment records which demonstrate a threshold shift in service, and the Veteran's October 2014 medical opinion which provides a current diagnosis and an opinion associating the Veteran's hearing loss with service, the Board finds that service connection for hearing loss of the left ear is warranted.  


ORDER

Service connection for hearing loss of the left ear is granted. 


REMAND

The Veteran reports that he currently experiences residuals of an in-service nose injury, to include post nasal drip.  A VA examination was conducted in November 2010 and the examiner stated that he did not have a deformity of the nose or an active nasal disease.  However, for the reasons addressed below, the Board finds that a new VA examination is warranted.  

Initially, the Board notes that on the Veteran's July 1962 enlistment examination, the examiner stated that the Veteran's nose was both normal and abnormal.  The examiner further noted on the enlistment examination that the Veteran had "post nasal drip negative at this time."  An August 1963 service treatment record noted that the Veteran hit his nose and that he had swelling.  "Buccal varidase" was noted and the Veteran was prescribed an ice pack for the swelling.  An October 2007 private treatment record noted a nasoseptal deviation to the left buccal musoca and possible allergic rhinitis with post nasal drip.  The Veteran testified that he currently experiences residuals of the 1963 in-service nose injury, to include post nasal drip.  As the Veteran and his wife testified that he currently experiences post nasal drip, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine if the Veteran does have a current residual of his in-service nose injury or if the Veteran's post nasal drip discussed on the July 1962 enlistment examination was aggravated by the Veteran's 1963 in-service nose injury. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain records of pertinent VA treatment and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record, to include Dr. W. (identified in October 2014 Board hearing transcript).  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of symptoms he experienced since service that he associates with his nose.  He should be provided an appropriate amount of time to submit this evidence.

4.  Schedule the Veteran for an appropriate VA examination to address the nature, onset, and etiology of any nose condition found to be present.  All appropriate testing should be conducted.   Based on examination of the Veteran and review of the claims file, the examiner should diagnose the Veteran with any nose condition found to be present.  The examiner should opine as to whether it is at least as likely as not that the Veteran's identified nose condition had its onset in service or is otherwise related to the Veteran's in-service nose injury.  

The examiner should also discuss whether the Veteran has a current diagnosis of post nasal drip.  If so, the examiner should review the July 1962 enlistment examination report and state the likelihood that the Veteran's post nasal drip existed prior to service.  If the examiner concludes that the post nasal drip existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having post nasal drip that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to service, to include the 1963 in-service nose injury.   

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


